ORDER
THIS case was heard 10 March 1987 on defendant’s appeal from a judgment including sentences of life imprisonment entered at the 3 February 1986 Criminal Session of Superior Court, BUNCOMBE County, Ferrell, J., presiding. One issue raised on appeal is defendant’s allegation of ineffective assistance of counsel.
Before determination of this and other issues in the case, it is Ordered, in the exercise of the Court’s supervisory powers over the trial divisions, that the case be remanded to the Superior Court, Buncombe County, for the sole purpose of a plenary hearing in the nature of a motion for appropriate relief upon defendant’s allegations of ineffective assistance of counsel. The trial court shall then make findings of fact and conclusions of law, upon which it shall enter its order. It shall then certify the order together with supporting findings and conclusions to this Court with reasonable dispatch.
By order of the Court in conference, this the 7th day of April, 1987.
WHICHARD, J.
For the Court